Citation Nr: 1030833	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for perirectal abscesses, 
claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for cardiac disabilities 
(to include atrial fibrillation and tachycardia), claimed as 
secondary to diabetes mellitus, atrial fibrillation, or 
hypertension.  

4.  Entitlement to service connection for erectile dysfunction 
(ED), claimed as secondary to diabetes mellitus or hypertension.  

5.  Entitlement to service connection for anal fistula, to 
include as secondary to claimed jungle rot.  

6.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1967 to May 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision by the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Veteran had also initiated an appeal of a denial of service 
connection for posttraumatic stress disorder.  An interim, May 
2010, rating decision granted such benefit; the Veteran's appeal 
of that issue is satisfied and such matter is not before the 
Board.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The record does not show (or suggest) that any disability for 
which service connection is sought was manifested in service (or 
for many years thereafter).  The Veteran's theory of entitlement 
as to each of these claims is entirely one of secondary service 
connection.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

A review of the Veteran's claims file found that pertinent (and 
perhaps critical) evidence remains outstanding.  Specifically, on 
February 2008 VA Agent Orange examination, the Veteran reported 
that Dr. G. B. was his current primary care provider (he did not 
identify the disabilities treated by Dr. G. B.).  As records of 
treatment for a disability at issue may contain information 
regarding the etiology of such disability and/or other pertinent 
information, they are essential for a clear disability picture, 
and must be secured.  

In addition, on February 2008 VA Agent Orange examination, the 
Veteran also reported that in 2006 he was treated for atrial 
fibrillation at St. Joseph's Hospital in Dickinson, South Dakota.  
He also reported June 2007 treatment for atrial fibrillation and 
diabetes at St. Joseph's Hospital in Denver, Colorado.  [In an 
undated Compensation and Pension Medical History Form, he 
indicated he was treated at St. Joseph's Hospitals in both 
Dickinson, South Dakota and Denver, Colorado for "heart 
problems" and for cyst surgery.]  Records of the reported 
treatment at St. Joseph's hospitals are also likely to contain 
pertinent information regarding the disabilities at issue, and 
must also be secured.  

The Veteran is advised that a governing regulation 
provides that where evidence (including releases to secure 
evidence) requested in connection with an original claim 
is not furnished within a year of the request, the claim 
is to be considered abandoned.  38 C.F.R. § 3.158(a).

Regarding the claim of service connection for cardiac 
disabilities (to include atrial fibrillation and tachycardia), it 
is not clear whether the claimed disabilities are disabilities of 
themselves, or whether they are symptoms of an underlying 
disability.  On August 2008 VA examination, the diagnoses 
included atrial fibrillation, opined to be secondary to 
hypertension.  Notably, the examiner indicated the Veteran's 
resting heart rate was 98 to 108; a diagnosis of tachycardia was 
not provided.  

Regarding the claim of service connection for ED, the above-
mentioned August 2008 VA examiner opined that the ED "long 
antedat[ed] the appearance of diabetes and [is] not felt to be 
due to diabetes."  While this opinion addressed whether diabetes 
caused the Veteran's ED, it did not address the pertinent 
question of whether his service-connected diabetes aggravated his 
ED.  Hence, another examination is necessary.  

Regarding the claim of service connection for perirectal 
abscesses, on February 2008 VA Agent Orange examination, physical 
examination of the Veteran revealed no fissures or current cysts; 
no prostate examination was performed.  The diagnoses included 
the following: "History of perianal and scrotal cysts, currently 
quiescent."  Submitted with his claim in May 2008 was an online 
excerpt entitled, "Perianal abscess", in which it was stated 
that situations which elevate the risk of developing the disease 
includes diabetes.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a claim 
seeking service connection a VA medical examination is necessary 
when there is (1) competent evidence of a current disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifested 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient medical evidence on 
file for the Secretary to make a decision on the claim.  The 
United States Court of Appeals for Veterans Claims held that the 
determination as to when a VA examination/medical opinion is 
necessary is a "low threshold" requirement.  

Here, there is evidence to suggest the Veteran may have 
perirectal abscesses, and he has submitted evidence indicating 
the disability may be secondary to his diabetes (for which 
service connection has been established); the "low threshold" 
requirement under McLendon is met.  

Regarding the Veteran's claim for an increased rating for 
diabetes, what distinguishes the criteria for the current 20 
percent rating for diabetes from those for the next higher (40 
percent) rating is that for the 40 percent rating, regulation of 
activities to control diabetes is required in addition to the 
criteria for the 20 percent rating.  The Veteran alleges his 
diabetes has been progressing in severity; notably, his last VA 
examination to assess diabetes was in August 2008, approximately 
two years ago.  Consequently, the information regarding the 
manifestations of the Veteran's diabetes/restrictions due to 
diabetes is dated, and a contemporaneous examination is needed.  

As the Veteran's appeal of the rating assigned for his diabetes 
is from the initial rating assigned with a grant of service 
connection, "staged" ratings are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of evaluation and/or treatment 
he has received for each of the disabilities 
at issue, and to provide releases for records 
from any private treatment or evaluation 
providers (specifically including evaluation 
and treatment he received from Dr. G. B., as 
well as those from St. Joseph's Hospitals in 
Denver, Colorado and in Dickinson, South 
Dakota).  The RO should secure copies of the 
complete records of any evaluation or 
treatment the Veteran has received from all 
providers he identifies (to specifically 
include those from Dr. G. B. and from St. 
Joseph's Hospital).  If any provider does not 
respond, the Veteran should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are received.  

2.  The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the current severity of his 
diabetes mellitus.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies must be completed.  
The examiner should note the regimen in place 
for management of the Veteran's disease, to 
include his dosage(s) of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities for control of diabetes).  The 
examiner should note whether the diabetes has 
resulted in episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and/or visits to a diabetic 
care provider, and/or progressive loss of 
weight and strength.  

3.  The RO should arrange for the Veteran to 
be examined by a cardiologist to determine 
whether or not he has chronic disability 
entities manifested by atrial fibrillation 
and tachycardia, or whether such are merely 
symptoms of an underlying (cardiac) 
disability.  The examiner must review the 
Veteran's claims file in conjunction with the 
examination.  Any indicated tests or studies 
should be completed.  If it is opined that 
the Veteran's atrial fibrillation and/or 
tachycardia is a distinct disability entity 
(as opposed to a symptom of an underlying 
disability), the examiner should also opine 
to the following: 

(a)	Was the atrial fibrillation (i) 
caused or (ii) aggravated by (increased in 
severity due to) the Veteran's diabetes 
and/or hypertension.  If it is found that 
the atrial fibrillation was not caused, 
but was aggravated by the Veteran's 
diabetes or hypertension, the examiner 
should further indicate, to the extent 
possible, the degree of disability 
pathology and/or impairment that is due to 
such aggravation.  

(b)	Was the tachycardia (i) caused or 
(ii) aggravated by (increased in severity 
due to) the Veteran's hypertension and/or 
atrial fibrillation.  If the examiner 
determines that a chronic disability 
entity manifested by tachycardia was not 
caused, but was aggravated by the 
Veteran's hypertension or by atrial 
fibrillation (secondary to hypertension), 
the examiner should further indicate, to 
the extent possible, the degree of 
disability (pathology/impairment) that is 
due to such aggravation.  

The examiner must explain the rationale for 
all opinions given.  

4.  The RO should arrange for the Veteran to 
be examined by an urologist to determine the 
etiology of the Veteran's ED.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings should 
be reported in detail.  Based on review of 
the Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran's ED is either 
(i) caused or (ii) aggravated by (increased 
in severity due to) his service-connected 
diabetes? If the opinion is that the 
Veteran's diabetes aggravates his ED, the 
examiner should specify, so far as possible, 
the degree of disability 
(pathology/impairment) that has resulted from 
such aggravation.  The examiner should also 
opine whether the Veteran's ED is either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his hypertension.  The 
examiner must explain the rationale for all 
opinions given.  
5.  The RO should also arrange for a 
proctology examination of the Veteran to 
determine whether he has a chronic disability 
manifested by perirectal abscesses.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any indicated studies or tests should be 
completed.  All clinical findings should be 
reported in detail.  The examiner should 
indicate whether the Veteran has perirectal 
abscesses, and if so opine whether it is at 
least as likely as not (a 50 percent or 
better probability) that such were either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his diabetes? If the opinion 
is that diabetes aggravated his perirectal 
abscesses, the examiner should specify, so 
far as possible, the degree of disability 
(pathology/impairment) that has resulted from 
such aggravation.  The examiner must explain 
the rationale for all opinions.  

6.  If the development ordered above suggests 
any further development the RO should arrange 
for such development.  

7.  Thereafter, the RO should readjudicate 
the matters on appeal.  If any benefit sought 
on appeal remains denied, the RO should issue 
an appropriate supplemental statement of the 
case, and afford the Veteran the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

